     Case 3:21-cv-00099-DPM Document 10 Filed 08/11/21 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

MEGHANAS MILLARD GATLING
ADC #650850                                                 PLAINTIFF

v.                       No. 3:21-cv-99-DPM

TAMMY GLENN, Head Nurse, Greene
County Detention Center; ALICIA
HUBBLE, LT., Greene County Detention
Center; DOES, Unknown Jail
Administrators and Medical Staff, Greene
County Detention Center; and GREENE
COUNTY DETENTION CENTER                                   DEFENDANTS

                             JUDGMENT
     Gatling's complaint is dismissed without prejudice.



                                                      l
                                 D .P. Marshall Jr.
                                 United States District Judge
